DETAILED ACTION

This Office Action is in response to the request for continued examination, filed on September 20, 2022.  Primary Examiner acknowledges Claims 1-12, 14-16, and 21-29 are pending in this application, with Claim 1 having been currently amended, Claims 26-29 having been newly added, and Claims 13, and 17-20 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-12, 14, 15, and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bahr (2001/0017134) in view of Huddart et al. (5,640,951), and Pauler et al. (3,034,085).
As to Claim 1, Bahr discloses a gas delivery conduit (Figure 3) adapted for fluidly connecting to a respiratory gases delivery system (40, “the transfer of gas between the airways of a patient (not shown) and a fluid transfer device (ventilator 40) of the system is shown in FIG. 3. Conduits 2, 22 are interconnectable with an endotracheal tube 42 (shown in part) to form a flow path for gas passing between the ventilator 40 and a patient's airways (not shown) into which the endotracheal tube 42 will be inserted in use.” Para 0021), the gas delivery conduit (Figure 3) comprising: a first connector (8, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) adapted to connecting to the respiratory gases delivery system (40), wherein the first connector (8) comprises a gas inlet (via 20, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) configured to fluidly connect to an outlet (46, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) of the respiratory gases delivery system (40) to receive a supply of respiratory gas, wherein the first connector (8) further comprises conduit electrical contacts (18a/18b, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) configured to be electrically connected to system electrical contacts (48a/48b, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) positioned on a housing (44, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection. Preferably one or both sets of contacts 48a and 48b and 18a and 18b are provided as rings around the periphery of the corresponding mating surface 46.” Para 0022) of the respiratory gases delivery system (40); a second connector (34, “at the distal end of the tubing 4 and the interface 34 of the Y-piece conduit 22” Para 0025) adapted for connecting to a fitting (22, “Y-piece”) of a patient interface (42, “the transfer of gas between the airways of a patient (not shown) and a fluid transfer device (ventilator 40) of the system is shown in FIG. 3. Conduits 2, 22 are interconnectable with an endotracheal tube 42 (shown in part) to form a flow path for gas passing between the ventilator 40 and a patient's airways (not shown) into which the endotracheal tube 42 will be inserted in use.” Para 0021) tubing (2, “the transfer of gas between the airways of a patient (not shown) and a fluid transfer device (ventilator 40) of the system is shown in FIG. 3. Conduits 2, 22 are interconnectable with an endotracheal tube 42 (shown in part) to form a flow path for gas passing between the ventilator 40 and a patient's airways (not shown) into which the endotracheal tube 42 will be inserted in use.” Para 0021) fluidly connecting the first connector (8) and the second connector (34); a sensor (28, “a signal path between a sensor 28, here within the Y-piece conduit 22, and a processing unit 50, here within the ventilator 40 and connected to the contacts 48a and 48b of the port 44, is automatically established as the flow path for connecting the ventilator 40 to a patient's airways is established.” Para 0023) configured to measure a condition (“a sensor 28, such as a solid state pressure transducer or a flow meter.” Para 0020) of the supply of respiratory gas, wherein the sensor (28) is configured to supply a signal (“a signal path between a sensor 28”) indicating the condition (pressure or flow as detected by “pressure transducer or a flow meter”) to the respiratory gases delivery system (40) via the conduit electrical contacts (18a/18b - whereby “A cable 36 is provided to establish an electrical signal transmission path between the sensor 28 and the contacts 30a and 30b and is incorporated with the conduit 22 within a channel 38 in a side wall of the Y-piece connector 24.” Para 0020 and “a signal path between a sensor 28, here within the Y-piece conduit 22, and a processing unit 50, here within the ventilator 40 and connected to the contacts 48a and 48b of the port 44, is automatically established as the flow path for connecting the ventilator 40 to a patient's airways is established.” Para 0023).  Yet, does not expressly disclose “a heating element configured to warm the supply of respiratory gas within the tubing, wherein the heating element is configured to be powered and controlled via the electrical connection between the conduit electrical contacts and the system electrical contacts” nor the construction of the first connector including “a gas inlet having tubular wall portion … [wherein the] conduit electrical contacts [are] spaced apart and laterally offset from the tubular wall portion of the gas inlet so as to mate with system electrical contacts on the housing of the respiratory gases delivery system”. 
Regarding the heating element limitations, Huddart teaches a gas delivery conduit, similar to Bahr, being fluidly connected to a respiratory gases delivery system (7, “supplying gases from a ventilator 7 through ventilator outlet 8.”  Column 3, Lines 15-20) having tubing (11, “the gases supplied by the ventilator (and which have been humidified) pass into the inspiratory conduit 11 via connecting piece 34. The ends of the inspiratory conduit 11 are terminated in cuffs 21 and 22. Cuff 22 has electrical connecting pins moulded therein for a connection to heater wire plug 18 which supplies power from a controlled power supply within humidifier 1 through heater power wire 17. A resistive heater element is incorporated in the conduit 11 as will soon be described and which is connected to the above mentioned connecting pins within cuff 22.” Column 3, Lines 20-30) having a first connector (22, “The ends of the inspiratory conduit 11 are terminated in cuffs 21 and 22. Cuff 22 has electrical connecting pins moulded therein for a connection to heater wire plug 18 which supplies power from a controlled power supply within humidifier 1 through heater power wire 17.” Column 3, Lines 20-30) and a second connector (21, “The ends of the inspiratory conduit 11 are terminated in cuffs 21 and 22.” Column 3, Lines 20-30) for fluidly conveying gas from the ventilator to the patient.
Regarding the remaining claimed limitations associated with the heating element, Huddart teaches a heating element (17, “heater power wire 17” Column 3, Lines 25-30) configured to warm the supply of respiratory gases within the tubing (11), wherein the heating element (17) is configured to be powered and controlled via the electrical connection (“Cuff 22 has electrical connecting pins moulded therein for a connection to heater wire plug 18 which supplies power from a controlled power supply within humidifier 1 through heater power wire 17.” Column 3, Lines 20-30) between the conduit electrical contacts (via 21) and the system electrical contacts (via 22).  Huddart teaches the resultant effect of the claimed configuration is the ability of monitor and control humidification within the gas delivery conduit, whereby “The control means 38, as well as controlling the heating of the water within the humidification chamber, also controls the supply of power to the heater wires within conduits 11 and 13” through feedback circuitry utilizing a temperature sensors (14 and 15) (Column 3, Lines 40-60). 
Regarding the features of the first connector limitations, although Pauler is clearly describes a hose connection for a vacuum cleaner, the construction of the system is remarkably analogous to Bahr as both devices are related to the delivery of fluid (air/gas) from a source (gas delivery system) to a sink (interface at the end of the tube not connected to the source, whereby the directionality of the gases does not preclude the function or structural constructions that would be shared within the gas delivery system devices and their accessory components. As best seen in Figure 1, Pauler shows the gases delivery system (15) having tubing (11) for supporting the conveyance of fluid (gas/air), wherein the tubing (11) has a first connector (13), wherein the connector (13) is received within the gas delivery system (15) via outlet (14) within the gases delivery system (15). (“A first coupler 13 is connected to one end of the hose 11 for coupling that end of the hose to an intake 14 of the suction unit 15” Column 2, Lines 24-30). 
Regarding the remaining claimed limitations associated with the first connector, effectively Pauler teaches the first connector (13) having a gas inlet tube (defined by the interior of 13) having a tubular wall portion (35, best seen Figures 2-5, “Coupler 13 further includes a tubular attaching portion 35 having an outer end 36 arranged for removable fit in intake 14 of the suction unit 15.” Column 3, Lines 1-5) wherein the conduit electrical contacts (34, “As shown in FIGURES 1 and 3, female connector 17 of the suction unit 15 is superposed to intake 14 in position to receive the terminal prongs 34 of the male connector 16 when the attaching portion 35 of coupler 13 is connectedly associated with intake 14.” Column 3, Lines 50-55) are spaced apart and laterally offset (best seen Figures 1 and 2, “Outer portion 32 of connector 16 is juxtaposed to the periphery of the attaching portion end 36” Column 3, Lines 15-20) from the tubular wall portion (35) of the gas inlet (defined by the interior of 13) so as to mate with the system electrical contacts (via 17, “As shown in FIGURES 1 and 3, female connector 17 of the suction unit 15 is superposed to intake 14 in position to receive the terminal prongs 34 of the male connector 16 when the attaching portion 35 of coupler 13 is connectedly associated with intake 14.” Column 3, Lines 50-55) on the housing (defined as the perimeter of the respiratory gases delivery system 15) of the respiratory gases delivery system (15).  Pauler teaches the resultant effect of this construction is the ability of a “preselected rotational relationship relative to the axis of the coupler 13” to be retained (Column 3, Lines 15-20) whereby “the coupler 13 may be readily associated with the suction unit 15 to provide both air flow connection and an electrical connection therebetween” (Column 3, Lines 50-60).  Still further, Pauler teaches the added benefit of this unitary construction of both the gas inlet and the electrical contacts on the first connector yields a reduction in the “strains on the connector, such as may occur during separation of the hose assembly 10 from the suction unit 15, are absorbed by the coupler instead of the wires 12, substantially extending the useful life of the hose assembly” (Column 3, Lines 55-60). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gas delivery conduit of Bahr to include the use of a heating element utilizing the preexisting electrical connections along the connectors of the tubing, as taught by Huddart to enable the heating of the gases within the tubing to be monitored and controlled through the use of feedback circuitry through energizing and deenergizing of the heating element AND to modify the first connector of Bahr to include a tubular wall portion wherein the electrical contacts are spaced apart and offset from tubular wall portion to permit the mating of the system electrical contacts, as taught by Pauler to enable reduced strain on the wiring upon disconnection of the hose from the gas delivery unit and to enable the hose to provide both gas delivery and electrical connections. 
As to Claim 2, the modified Bahr, specifically Bahr discloses the first connector (8) further comprises a connector housing (defined by the interior perimeter of 8), wherein the gas inlet (via 20) and the conduit electrical contacts (18a/18b) are integrated into the connector housing (defined by the interior perimeter of 8).
As to Claim 3, the modified Bahr, specifically Bahr discloses a sensing conduit (defined by “A cable 36 is provided to establish an electrical signal transmission path between the sensor 28 and the contacts 30a and 30b and is incorporated with the conduit 22 within a channel 38 in a side wall of the Y-piece connector 24.” Para 0020 and “a signal path between a sensor 28, here within the Y-piece conduit 22, and a processing unit 50, here within the ventilator 40 and connected to the contacts 48a and 48b of the port 44, is automatically established as the flow path for connecting the ventilator 40 to a patient's airways is established.” Para 0023) integrated into the gas delivery conduit (Figure 3). 
As to Claim 4, the modified Bahr, specifically Bahr discloses the sensing conduit is adapted to facilitate monitoring pressure (pressure or flow as detected by “pressure transducer or a flow meter”). 
As to Claim 5, the modified Bahr, specifically Bahr discloses the first connector (8) is adapted to allow the user to couple the first connector (8) with the respiratory gases delivery system (40) in a single motion (“The female interface 8 can be formed of a flexible rubber material to form a gas seal when push-fit with a cooperating male interface of another conduit.” Para 0019, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection.” Para 0022). 
As to Claim 6, the modified Bahr, specifically Bahr discloses the first connector (8) is adapted to allow the user to couple the first connector (8) with the respiratory gases delivery system (40) by moving the first connector (8) in a direction along an axis of the gas inlet (44). (“The female interface 8 can be formed of a flexible rubber material to form a gas seal when push-fit with a cooperating male interface of another conduit.” Para 0019, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection.” Para 0022).
As to Claim 7, the modified Bahr, specifically Bahr discloses the first connector (8) is adapted to allow the user to couple the first connector (8) with the respiratory gases delivery system (40) in a predetermined orientation (“the female interface 8 is push fit over the port 44”. Para 0022). 
As to Claim 10, the modified Bahr, specifically Huddart teaches the use of a temperature sensor (14/15, Column 3, Lines 40-60) for monitoring the condition (temperature) of the gases within the tubing. 
As to Claim 11, the modified Bahr, specifically Huddart teaches the heating element (17, “heater power wire 17” Column 3, Lines 25-30) comprises a heater wire extending at least partially along a length of the tubing (“A resistive heater element is incorporated in the conduit 11” Column 3, Lines 20-30). 
As to Claim 12, the modified Bahr, specifically Bahr discloses the sensing conduit (defined by “A cable 36 is provided to establish an electrical signal transmission path between the sensor 28 and the contacts 30a and 30b and is incorporated with the conduit 22 within a channel 38 in a side wall of the Y-piece connector 24.” Para 0020 and “a signal path between a sensor 28, here within the Y-piece conduit 22, and a processing unit 50, here within the ventilator 40 and connected to the contacts 48a and 48b of the port 44, is automatically established as the flow path for connecting the ventilator 40 to a patient's airways is established.” Para 0023) is configured to couple with a port (44) of the respiratory gases delivery system (40). 
As to Claim 14, the modified Bahr, specifically Huddart teaches the electrical contacts (“electrical connecting pins”) are adapted to facilitate providing power to the first connection (22, “Cuff 22 has electrical connecting pins moulded therein for a connection to heater wire plug 18 which supplies power from a controlled power supply within humidifier 1 through heater power wire 17.” Column 3, Lines 20-30).
As to Claim 15, the modified Bahr, specifically Bahr discloses the first connector (8) is adapted to allow the user to couple the first connector (8) with the respiratory gases delivery system (40) in a single direction (“The female interface 8 can be formed of a flexible rubber material to form a gas seal when push-fit with a cooperating male interface of another conduit.” Para 0019, “The contacts 48a and 48b, and 18a and 18b, are disposed on their respective surfaces 46, 20 such that when the female interface 8 is push fit over the port 44 to thereby form a gas tight connection, the contacts 48a and 48b and 18a and 18b will establish an electrical connection.” Para 0022). 
As to Claims 21, 22, and 23, the modified Bahr, specifically Bahr discloses the sensor (28) positioned within the fluid pathway (defined by the gas tight fluid connection between the ventilator 40 and the patient 42), where the physical placement is most proximate the second connector (34).  Yet, as the connections are fluid as contained within the first connector (claim 21), tubing (claim 23), and the second connector (claim 22), regardless of the actual physical placement of the sensor, the sensor is still within the claimed “fluid pathway” as defined. Should Applicant respectfully disagree, Applicant is reminded, where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific physical location of the sensor provides a particular advantage, solves a stated problem or serves a purpose different from that of enabling the sensory condition of the gases to be monitored; thus, the use of the specific physical location lacks criticality in its design. Thus, the selection of a specific physical location of the sensor within the fluid pathway is obvious to try from a finite number of predictable solutions suitable for achieving a reasonable expectation of success whereby the sensory data of the conduit could be monitored. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Bahr as the predictable results would be the ability of the sensory condition within the conduit to be monitored. Therefore, it would have been obvious to one having ordinary skill in the art to modify the sensor location a known result effective variable suitable for imparting a measure of the condition of the gases within the fluid pathway along the gas delivery conduit. 
As to Claim 24, the modified Bahr, specifically Huddart teaches the use of a secondary sensor (one of 14/15, Column 3, Lines 40-60) configured to measure a second condition (temperature along the fluid pathway) of the supply of respiratory gas, wherein the second sensor (one of 14/15) is configured to supply a second signal indicating the second condition(temperature along the fluid pathway) to the respiratory gases delivery system via the conduit electrical contacts. Huddart teaches the resultant effect of the claimed configuration is the ability of monitor and control humidification within the gas delivery conduit, whereby “The control means 38, as well as controlling the heating of the water within the humidification chamber, also controls the supply of power to the heater wires within conduits 11 and 13” through feedback circuitry utilizing a temperature sensors (14 and 15) (Column 3, Lines 40-60). 
As to Claim 25, the modified Bahr, specifically Bahr discloses the respiratory gases delivery system (40) is configured to provide high flow respiratory therapy to the patient (via 42) and the supply of respiratory gas is configured to provide the high flow respiratory therapy.  Primary Examiner notes the term “high flow respiratory therapy” is not a term of art, has no special technical meaning, and the breath and scope appears to be coextensive with any positive flow rate. In this particular case, as the term “high flow respiratory therapy” does not have a particular volumetric flow rate recited within the claim listing; and the original specification as filed does not include a descriptive of expected volumetric flow rates to meet the term “high flow respiratory therapy”, it appears any positive flow rate would be sufficient.
As to Claim 26, the modified Bahr, specifically Pauler teaches the tubular wall portion (35) of the gas inlet (defined by the interior of 13) is configured to slidably engage with a corresponding tubular wall portion (the interior of 14) of the outlet (14) of the respiratory gases delivery system (15), and wherein the conduit electrical contacts (34) are mounted exterior to the tubular wall portion (35) of the gas inlet so as to slidably engage and electrically connect with the system electrical contacts (17) that are laterally offset from the corresponding tubular wall portion (the interior of 14) of the outlet (14) of the respiratory gases delivery system (15). Explicitly, Pauler states “the attaching portion 35 is inserted into intake 14” (Column 3, Lines 45-50). 
As to Claim 27, the modified Bahr, specifically Pauler teaches the conduit electrical contacts (34) are mounted with a flange structure (16, “Outer portion 32 of connector 16 is juxtaposed to the periphery of the attaching portion end 36” Column 3, Lines 15-20) that is offset (“juxtaposed”, best seen Figures 1-5) to a side of the tubular wall portion (35) of the gas inlet (defined by the interior of 13).
As to Claim 28, the modified Bahr, specifically Pauler teaches the tubular wall portion (35) of the gas inlet (defined by the interior of 13) and the conduit electrical contacts (34) are positioned relative to one another such that, in response to a single motion of the gas inlet (defined by the interior of 13) in an axial direction relative to the outlet (14) of the respiratory gases delivery system (15), the tubular wall portion (35) of the gas inlet (defined by the interior of 13) and the conduit electrical contacts (34) simultaneously mate with the corresponding tubular wall portion (the interior of 14) of the outlet (14) and the system electrical contacts (17), respectively.  Pauler teaches the resultant effect of this construction is the ability of a “preselected rotational relationship relative to the axis of the coupler 13” to be retained (Column 3, Lines 15-20) whereby “the coupler 13 may be readily associated with the suction unit 15 to provide both air flow connection and an electrical connection therebetween” (Column 3, Lines 50-60).  This “preselected rotational relationship relative to the axis of the coupler 13” effectively requires a single motion for disconnection rotation is prevented, thus the removal is simply axially pulling the conduit away from the respiratory gases delivery system.  

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bahr (2001/0017134) in view of Huddart et al. (5,640,951) and Pauler et al. (3,034,085), as applied to Claim 1, and further in view of Halushka et al. (4,260,180). 
As to Claim 29, the modified Bahr, specifically Pauler teaches the first connector (13) having a sealing arrangement (“to lock the attaching portion 35 releasably in intake 14 of the vacuum cleaner suction unit 15” Column 3, Lines 30-50) positioned exterior to the tubular wall portion (35) of the gas inlet (defined by the interior of 13) to engage with an opposing surface (52, “the spring support [45 as secured to the tubular wall of attaching portion end 36] is provided with a catch lug 50 which projects movably through an opening 51 in the wall of the end of 36 to project into a corresponding opening 52 in intake 14” Column 3, Lines 40-50) of the housing (defined as the perimeter of 15) of the respiratory gases delivery system (15). Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Consequently, despite Applicant claiming “a seal” Applicant has provided no additional structure or functionality (e.g. from the original specification as filed “O ring seal” Para 00145; “watertight seal” Para 00159; “rubber or silicone” Para 00160; to “help seal lid” and to “correctly hold seal in place” Para 00161; “pressure seal” Para 00164; “create a gas seal” Para 00164)  which would preclude or prevent the Primary Examiner from reading the sealing arrangement of the modified Bahr as taught by Pauler.  Nevertheless, should Applicant respectfully disagree the seal of Pauler is not the same as the instant invention seal, Primary Examiner presents Halushka. 
Halushka teaches a mechanical coupling between two components having an O-ring (26, best seen Figure 2), wherein the “O-ring seal is provided in the first cylindrical section which completely seals the inner portion of the coupler so as to prevent intrusion of liquid, or gases, or the like.” (Column 2, Lines 10-15).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the first connector of the modified Bahr to additionally include an O-ring sealing arrangement as taught by Halushka “to prevent intrusion of liquid, or gases, or the like” between the connected components.

Claims 8, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bahr (2001/0017134) in view of Huddart et al. (5,640,951) and Pauler et al. (3,034,085), as applied to Claim 1, and further in view of Hansen (6,571,794). 
As to Claims 8 and 9,  the modified Bahr, specifically Bahr discloses the respiratory gases delivery system (40) having an outlet (46) of the respiratory gases delivery system (40) for connection to a first connector (8); yet, does not expressly disclose “an orientation feature adapted to allow the first connector to couple with the respiratory gases delivery system in a predetermined orientation” (Claim 8), and “the orientation feature is a flange portion of the first connector” (Claim 9). 
Hansen teaches a gas delivery conduit (Figures 1-6) similar to Bahr having a first connector (18, “The hose terminates distally at a coupling or fitting 18 including a cuff 20 of hollow cylindrical configuration receiving the distal end of the hose body and a rib 22 extending laterally outward from one side of the cuff.” Column 2, Line 65 thru Column 3, Line 5), a second connector (54, “When connected as shown, the first lumen of the hose is in fluid communication with a gas inlet opening 54 in the breathing appliance and the second lumen of the hose is in fluid communication with a second opening 56 in the breathing appliance, either directly as shown or via a device (not shown), such as a humidifier, near the breathing appliance.” Column 5, Lines 45-55), and a tubing (10, “Hose 10 includes a pleated tubular body 12 reinforced by a helical reinforcement member 14 coiled around the tubular body between pleats 16.” Column 2, Lines 60-70) passageway there between for conveying breathing gas to a patient utilizing a respiratory gases delivery device (32, “In FIG. 4, a ventilator 32 is shown having a first port 34 disposed within a cylindrical portion 36 of a recess and a second port 38 disposed within a rectangular or slotted portion 40 of the recess to function as a keyway.” Column 4, Lines 40-55) and a patient interface (52, “FIG. 6 shows a respirator hose 10 connected to a breathing appliance 52.” Column 5, Lines 45-50).
	Regarding the “orientation feature… in a predetermined orientation”, Hansen’s first connector (18) is inserted into the respiratory gases delivery device (32) as best seen in Figure 4 in a predetermined orientation whereby the elements of the first connector (18) engage with the ports of the respiratory gases delivery device (32) - namely 30 to 34, respectively; 20 to 36, respectively; 24 to 38, respectively; and 22 to 40, respectively. This construction inherently provides a “predetermined orientation” having a lock and key fitment (“keyway” Column 4, Lines 40-55). Thus, the apex (the combination of 22/24) of the first connector (18) provides an orientation feature as the apex must be received within the respiratory gases delivery device (32) is a complementary manner.
	Regarding the “flange portion”, the apex (the combination of 22/24) of the first
connector portion (18) defines the flange (22) which extends from the main body of the first
connector (18) upon which the first connector (18) is received within the respiratory gases
delivery device (32) is a complementary manner.
The resultant effect of the use of the “predetermined orientation” is a lock and key fitment of the first connector (18) as is received within the respiratory gases delivery device (32).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the connection of the first connector to the respiratory gases delivery device of the modified Bahr to include the use of an orientation feature to provide a specific lock and key fitment of the first connector in a predetermined orientation to prevent misconnection and disconnection of the coupling.
As to Claim 16, the modified Bahr, specifically Bahr discloses the respiratory gases delivery system (40) having an outlet (46) of the respiratory gases delivery system (40) for connection to a first connector (8); yet, does not expressly disclose “the first connector is adapted to couple with the outlet of the respiratory gases delivery system and a receptacle of the respiratory gases delivery system”.
Hansen teaches a gas delivery conduit (Figures 1-6) similar to Bahr having a first connector (18, “The hose terminates distally at a coupling or fitting 18 including a cuff 20 of hollow cylindrical configuration receiving the distal end of the hose body and a rib 22 extending laterally outward from one side of the cuff.” Column 2, Line 65 thru Column 3, Line 5), a second connector (54, “When connected as shown, the first lumen of the hose is in fluid communication with a gas inlet opening 54 in the breathing appliance and the second lumen of the hose is in fluid communication with a second opening 56 in the breathing appliance, either directly as shown or via a device (not shown), such as a humidifier, near the breathing appliance.” Column 5, Lines 45-55), and a tubing (10, “Hose 10 includes a pleated tubular body 12 reinforced by a helical reinforcement member 14 coiled around the tubular body between pleats 16.” Column 2, Lines 60-70) passageway there between for conveying breathing gas to a patient utilizing a respiratory gases delivery device (32, “In FIG. 4, a ventilator 32 is shown having a first port 34 disposed within a cylindrical portion 36 of a recess and a second port 38 disposed within a rectangular or slotted portion 40 of the recess to function as a keyway.” Column 4, Lines 40-55) and a patient interface (52, “FIG. 6 shows a respirator hose 10 connected to a breathing appliance 52.” Column 5, Lines 45-50).
Regarding the “receptacle” limitation, Hansen’s first connector (18) is inserted into the respiratory gases delivery device (32) as best seen in Figure 4 in a predetermined orientation whereby the elements of the first connector (18) engage with the ports of the respiratory gases delivery device (32) - namely 30 to 34, respectively; 20 to 36, respectively; 24 to 38, respectively; and 22 to 40, respectively. This construction inherently provides a “predetermined orientation” having a lock and key fitment (“keyway” Column 4, Lines 40-55). Thus, the apex (the combination of 22/24) of the first connector (18) provides an orientation feature as the apex must be received within the respiratory gases delivery device (32) is a complementary manner. The resultant effect of the use of the “predetermined orientation” is a lock and key fitment of the first connector (18) as is received within the respiratory gases delivery device (32).  Consequently, the receptacle of the respiratory gases delivery system is perimeter of 36 and 40, which receive 20 and 22 - lock and key fitment. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the connection of the first connector to the respiratory gases delivery device of the modified Bahr to include the use of a receptacle within the respiratory gases delivery system to couple with the first connector thereby forming an orientation feature to provide a specific lock and key fitment of the first connector in a predetermined orientation to prevent misconnection and disconnection of the coupling.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot. 
Although Primary Examiner appreciates Applicant’s amendments to overcome the previous rejections and attempt to claim some of the additional features of Figures 25 and 26, these amendments do not place this application into condition for allowance.
Newly added modifying references Pauler et al. (3,034,085)  and Halushka et al. (4,260,180) teach all of the newly added features. 
With respect to Pauler, although Pauler is clearly describes a hose connection for a vacuum cleaner, the construction of the system is remarkably analogous to Bahr as both devices are related to the delivery of fluid (air/gas) from a source (gas delivery system) to a sink (interface at the end of the tube not connected to the source, whereby the directionality of the gases does not preclude the function or structural constructions that would be shared within the gas delivery system devices and their accessory components. As best seen in Figure 1, Pauler shows the gases delivery system (15) having tubing (11) for supporting the conveyance of fluid (gas/air), wherein the tubing (11) has a first connector (13), wherein the connector (13) is received within the gas delivery system (15) via outlet (14) within the gases delivery system (15). (“A first coupler 13 is connected to one end of the hose 11 for coupling that end of the hose to an intake 14 of the suction unit 15” Column 2, Lines 24-30). 
Still further, Pauler teaches the first connector (13) having a gas inlet tube (defined by the interior of 13) having a tubular wall portion (35, best seen Figures 2-5, “Coupler 13 further includes a tubular attaching portion 35 having an outer end 36 arranged for removable fit in intake 14 of the suction unit 15.” Column 3, Lines 1-5) wherein the conduit electrical contacts (34, “As shown in FIGURES 1 and 3, female connector 17 of the suction unit 15 is superposed to intake 14 in position to receive the terminal prongs 34 of the male connector 16 when the attaching portion 35 of coupler 13 is connectedly associated with intake 14.” Column 3, Lines 50-55) are spaced apart and laterally offset (best seen Figures 1 and 2, “Outer portion 32 of connector 16 is juxtaposed to the periphery of the attaching portion end 36” Column 3, Lines 15-20) from the tubular wall portion (35) of the gas inlet (defined by the interior of 13) so as to mate with the system electrical contacts (via 17, “As shown in FIGURES 1 and 3, female connector 17 of the suction unit 15 is superposed to intake 14 in position to receive the terminal prongs 34 of the male connector 16 when the attaching portion 35 of coupler 13 is connectedly associated with intake 14.” Column 3, Lines 50-55) on the housing (defined as the perimeter of the respiratory gases delivery system 15) of the respiratory gases delivery system (15).  Pauler teaches the resultant effect of this construction is the ability of a “preselected rotational relationship relative to the axis of the coupler 13” to be retained (Column 3, Lines 15-20) whereby “the coupler 13 may be readily associated with the suction unit 15 to provide both air flow connection and an electrical connection therebetween” (Column 3, Lines 50-60).  Still further, Pauler teaches the added benefit of this unitary construction of both the gas inlet and the electrical contacts on the first connector yields a reduction in the “strains on the connector, such as may occur during separation of the hose assembly 10 from the suction unit 15, are absorbed by the coupler instead of the wires 12, substantially extending the useful life of the hose assembly” (Column 3, Lines 55-60). 
Consequently, Pauler provides for the newly added limitations to the construction of the first connector as claimed.
Regarding Halushka, Halushka teaches a mechanical coupling between two components having an O-ring (26, best seen Figure 2), wherein the “O-ring seal is provided in the first cylindrical section which completely seals the inner portion of the coupler so as to prevent intrusion of liquid, or gases, or the like.” (Column 2, Lines 10-15). Consequently, the concept of a sealing assembly between connected components is well known. 
Thus, in light of the aforementioned reasoning the non-final rejection of the claims has been made FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785